Citation Nr: 9924912	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969, 
and died in October 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the appellant's claim 
on appeal.  The case has been referred to the Board for 
appellate review. 


FINDING OF FACT

At the time of the veteran's death, the appellant was not the 
veteran's spouse.  The couple obtained a divorce in November 
1993.


CONCLUSION OF LAW

The appellant's claims are without legal merit.  38 U.S.C.A. 
§ 1310, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.1000 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to DIC and 
accrued benefits following the death of the veteran.  She 
concedes that she was divorced from the veteran at the time 
of his death.  She essentially maintains, however, that she 
is nevertheless entitled to benefits since the reason for the 
divorce was the veteran's abusive behavior which in turn was 
due to post traumatic stress disorder which he incurred in 
service.  She argues that she should not be "punished" for 
the divorce since she had no alternative but to obtain a 
divorce given the veteran's abusive behavior.  

The threshold question to be answered in this case is whether 
the appellant has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
she has not done so, her appeal must, as a matter of law, be 
denied.  As explained below, the Board finds that the 
appellant has not submitted such a claim.

DIC shall be paid to the surviving spouse, children, and 
parents of any veteran who died after December 31, 1956, from 
a service-connected or compensable disability.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (1998).  
Accrued benefits due and unpaid at the time of a veteran's 
death shall be paid to the veteran's spouse.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000 (1998).  Under the laws 
administered by VA, "spouse" means a person of the opposite 
sex whose marriage to the veteran is valid under the laws of 
the place where the parties resided, either at the time of 
marriage or at the time the right to benefits accrued.  See 
38 C.F.R. §§ 3.50(a), 3.1(j) (1998).  "Surviving spouse" 
means a person who met the definition of a "spouse" at the 
time of the veteran's death and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death.  See 38 C.F.R. §§ 3.50(b), 3.1(j).  

It is uncontested that the appellant and the veteran obtained 
a divorce in November 1993.  Thus, under the laws of the 
place were the parties resided, in Milwaukee, Wisconsin, the 
veteran and the appellant were no longer married at the time 
of the veteran's death.  See divorce decree, received by RO 
in August 1997.  Because the appellant was no longer married 
to the veteran, she did not meet the definition of "spouse" 
at the time the right to benefits accrued, or the definition 
of "surviving spouse" at the time of the veteran's death.  
See 38 C.F.R. §§ 3.50, 3.1(j).  Since the appellant was not 
the veteran's spouse at the time the right to benefits 
accrued, she is not entitled to accrued benefits under the 
law.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Furthermore, since the appellant is not the veteran's 
surviving spouse, she is not entitled to DIC under the law.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

The appellant contends that the divorce was obtained due to 
the abusive behavior of the veteran, and that she should not 
be "punished" due to the veteran's "misconduct."  The 
Board notes that 38 C.F.R. § 3.50(b)(1) allows for an 
exception to the requirement that the veteran's spouse must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death.  This exception 
applies "where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse."  Id.  The appellant essentially argues that 
this exception applies to her since she divorced the veteran 
due to his "misconduct," namely, his abusive behavior.  

The Board notes, however, that by its terms, the exception 
does not apply to the appellant.  While the regulation allows 
for an exception to the requirement that a veteran and spouse 
lived together in cases where there was a separation due to 
the veteran's misconduct, the exception only applies to a 
veteran and a spouse.  Id.  In other words, it only applies 
to a legally married couple who separated.  It does not apply 
to parties who are not married.  Since the appellant was no 
longer married to the veteran due to the November 1993 
divorce, she is not a surviving spouse and is not entitled to 
the exception.  

The Board has considered the appellant's argument, including 
her statement that she divorced the veteran due to his 
abusive behavior.  However the Board is not free to ignore or 
make exceptions to laws passed by Congress.  See 38 U.S.C.A. 
§ 7104(c).  In this instance, the applicable law is quite 
specific as to the criteria for entitlement to DIC and 
accrued benefits.  In short, there is no legal basis to award 
VA payment of such benefits where the appellant was divorced 
from the veteran, regardless of the reasons for that divorce.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis, supra.


ORDER

Entitlement to DIC is denied.

Entitlement to accrued benefits is denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

